Citation Nr: 0433682	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 30 percent disabling 
prior to February 20, 2003 and 50 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for PTSD and assigned an initial 30 
percent rating effective to the date of claim.  In a rating 
decision dated May 2003, the RO increased the initial rating 
to 50 percent effective February 20, 2003.  The Board has 
rephrased the issue on the title page to reflect that a 
staged rating is in effect.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).

In correspondence received November 2004, the veteran's 
representative raised a claim for an earlier effective date 
for the award of service connection for tinnitus.  This claim 
is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran claims entitlement to a higher initial evaluation 
for his PTSD.  His current ratings in effect are predicated, 
in part, on Global Assessment of Functioning (GAF) scores 
ranging from 55 to 75.  See Richard v. Brown, 9 Vet. App. 266 
(1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV) (a GAF score represents a 
scale measuring the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness").  The last VA examination report, dated March 
2003, offered a GAF score of 58-60 for PTSD.  A September 
2003 report from the Vet Center provides a substantially 
lower GAF score of 40-45 for chronic and severe PTSD as well 
as major depression as secondary to PTSD.  This evidence 
reflects that the veteran's PTSD symptoms may be more 
disabling than as measured at the time of the March 2003 VA 
examination report.  The Board, therefore, requires another 
VA psychiatric examination, with benefit of review of the 
claims folder, to determine the current nature and severity 
of the veteran's service connected PTSD.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

The Board further notes that, in a VA Form 9 filing received 
July 2003, the veteran reported that his employer has given 
him warning letters as a result of conduct stemming from his 
PTSD symptoms.  A review of the record reveals that the 
veteran has not received a notice letter which complies with 
the provisions of both 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  On remand, the veteran should be provided a 
complying notice letter which includes an advisement that he 
should submit all evidence in his possession which he deems 
pertinent to his claim on appeal.  Accordingly, the Board 
remands this case to the RO via the AMC for the following 
action:

1.  The RO should send the veteran a letter which 
advises him of the following: (a) notice of types 
of evidence and/or information necessary to 
substantiate his claim for a higher initial 
rating for PTSD; (b) the relative duties on the 
part of himself and VA in developing his claim; 
and (c) the right to submit all evidence in his 
possession which he deems pertinent to his claim 
on appeal, to include warning letters from his 
employer.

2.  The RO should obtain complete records from 
the Biloxi, Mississippi, VA Medical Center since 
April 2002 as well as all available records from 
the Pensacola, Florida Vet Center.

3.  The veteran should also be afforded VA 
psychiatric examination, with benefit of review 
of his claims folder, to determine the current 
severity of his PTSD.  All indicated tests, 
studies and interviews should be conducted.  The 
examiner is requested to provide a GAF score for 
the PTSD diagnosis, explain what the score 
represents and reconcile the conflicting GAF 
scores.  The claims folder must be available for 
review by the examiner, and the examiner should 
be requested to acknowledge review of the claims 
folder in the examination report.

4.  Thereafter, the RO should readjudicate the 
claim of entitlement to a higher initial rating 
for posttraumatic stress disorder (PTSD), 
evaluated as 30 percent disabling prior to 
February 20, 2003 and 50 percent disabling 
thereafter.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  This 
claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




